     6:19-cv-01521-TMC          Date Filed 04/20/20       Entry Number 100         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Roger Allen Dyke,                              )
                                               )
                       Plaintiff,              )
                                               )       Civil Action No. 6:19-cv-1521-TMC
       v.                                      )
                                               )                    ORDER
Nurse Trull,                                   )
                                               )
                       Defendant.              )

       Plaintiff, a state prisoner proceeding pro se and in forma pauperis, filed this action alleging

claims of violations of his constitutional rights pursuant to 42 U.S.C. § 1983. In accordance with

28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02, D.S.C., this action was referred to a magistrate

judge for pretrial handling. Defendant Trull filed a motion to dismiss. (ECF No. 78). The court

entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), notifying the

Plaintiff of the dismissal procedure and of the possible consequences if he failed to respond to the

motion. (ECF No. 80). Plaintiff responded to the motion (ECF No. 88), and Defendant Trull

replied (ECF No. 90). Before the court is the magistrate judge’s Report and Recommendation

(“Report”), recommending that the court grant Defendant Trull’s motion to dismiss. (ECF No.

91). Plaintiff was advised of his right to file objections to the Report. Id. at 10. Plaintiff did not

file any objections, and the time to do so has now run.

        The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only




                                                   1
      6:19-cv-01521-TMC               Date Filed 04/20/20            Entry Number 100             Page 2 of 2




satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

         After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the magistrate judge’s Report (ECF No. 91), which is incorporated

herein by reference. Accordingly, Defendant Trull’s motion to dismiss (ECF No. 78) is

GRANTED and her motion to compel (ECF No. 62) is TERMINATED as moot. Therefore, the

claims against Defendant Trull are DISMISSED*.



         IT IS SO ORDERED.

                                                                 s/Timothy M. Cain
                                                                 United States District Judge
April 20, 2020
Anderson, South Carolina



                                     NOTICE OF RIGHT TO APPEAL

         The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




         *
           Because this dismissal is due to Plaintiff’s failure to exhaust his administrative remedies, such dismissal is
without prejudice.


                                                           2
